Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4-5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bang (US PgPub 2018/0067207) in view of Kim et al. (hereafter Kim)(US PgPub 2016/0084958).
Regarding claim 1, Bang disclose an object detection system (Figures 1 and 6) comprising: first object detection apparatus (Figure 1); the first object detection apparatus including; a transmitting portion configured to transmit, as a transmission wave, a first wave motion of a first frequency included in a plurality of first frequencies set within a range of a predetermined frequency band, the transmitting portion transmitting the first wave motion of the first frequency (Figure 1, Element 100 and Paragraphs 0035-0038 where the ultrasonic sensor includes a transducer that transmits a wave signal within a predetermined frequency range); a receiving portion configured to receive a reception wave that is based on the transmission wave returned due to reflection at an object (Figure 1, Element 100 and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the plural ultrasonic sensors of Kim to the system of Bang, motivation being to more accurately detect objects within detection range by providing plural transmission signals from sensors at various locations. 
Regarding claim 2, Bang discloses wherein in a case where a number of the one or more second frequency obtained as the result of the frequency analysis and a number of the plurality of first frequency do not coincide with each other, the determination portion determines the correspondence relationship between the one or more second frequency and the plurality of first frequencies on the basis of a blank band existing at least one of a low range side and a high range side relative to the one or more second frequency within the range of the predetermined frequency band (Figure 1, Element 250, Figure 6 and Paragraphs 0009, 0014, 0019, 0036, 0037 and 0038 where object distance is determined 
Regarding claims 4-5, Bang discloses wherein the plurality of first frequencies are respectively set within ranges of a plurality of bands formed by virtually dividing the predetermined frequency band, and the plurality of bands do not overlap each other (Paragraphs 0045-0052 where signals are transmitted at various times and at various frequencies that do not overlap).
	Regarding claim 7, Bang discloses wherein the detection portion detects, as the information related to the object, a distance to the object on the basis of a difference between a timing at which the transmission wave was transmitted and a timing at which the reception wave was received (Figure 1, Element 250, Figure 6 and Paragraphs 0009, 0014, 0019, 0036, 0037 and 0038 where object distance is determined based on a frequency/timing relationship between transmitted and received signals).
Regarding claim 8, Bang discloses a control portion configured to control a transmission manner in which the transmitting portion transmits the transmission wave such that the transmission manner is in either of a first mode and a second mode in accordance with the distance to the object, the distance to the object serving as a detection result of the detection portion, the first wave motion being transmitted as the transmission wave in the first mode, and a third wave motion of a third frequency which is in a vicinity of a center frequency of the predetermined frequency band being transmitted as the transmission wave (Paragraphs 0045-0052 where signals are transmitted at various times and at various frequencies in different operating modes).
Regarding claim 9, Bang discloses wherein the transmitting portion and the receiving portion of each of the plurality of first object detection apparatuses are configured integrally with each other to serve as a transmitting and receiving portion including a single vibrator configured to transmit and receive an ultrasonic wave, and the predetermined frequency band is set according to specifications of the vibrator (Figure 1, Element 100 and Paragraph 0036).

. 

Allowable Subject Matter
Claims 3 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D ALUNKAL whose telephone number is (571)270-1127.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/THOMAS D ALUNKAL/              Primary Examiner, Art Unit 2687